       Case 2:20-cv-02016-DLR Document 19 Filed 03/16/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Paulina Pappas,                                  No. CV-20-02016-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   Medtronic Incorporated, et al.,
13                 Defendants.
14
15
16         Before the Court is Defendants’ motion to dismiss, which is fully briefed. (Docs.

17   11, 17, 18.) For the following reasons, the Court will grant Defendants’ motion.1
18   I. Background

19         This case stems from injuries allegedly suffered by Paulina Pappas due to her use

20   of a Medtronic SynchroMed II device (the “Device”) that, after being implanted in
21   December 2014, experienced catheter occlusion, resulting in medication underdosing
22   beginning in October 2018. (Doc. 1 at 2, 7.) The Device, a Class III medical device

23   approved by the U.S. Food and Drug Administration (“FDA”) through the Premarket

24   Approval (“PMA”) process, is a programmable drug infusion system. It consists of

25   infusion pump model no. 867-20 serial no. NGP410483H (the “Pump”) connected to an

26   Ascenda-brand model no. 8781 catheter lot no. N375880002 (the “Catheter”), and was
27         1
              The parties’ requests for oral argument are denied because the issues are
     adequately briefed and oral argument will not help the Court resolve the motion. See Fed.
28   R. Civ. P. 78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu
     Dev., 933 F.2d 724, 729 (9th Cir. 1991).
       Case 2:20-cv-02016-DLR Document 19 Filed 03/16/21 Page 2 of 4



 1   implanted and attached to Ms. Pappas’ spinal canal to administer pain medication. (Id. at
 2   4-6.) After noting the Device’s lack of efficacy since mid-October 2018, on May 9, 2019,
 3   Ms. Pappas had the Pump explanted due to pump end-of-life, had the Catheter explanted
 4   due to obstruction, and had a new pump and catheter implanted. (Id. at 7.)
 5          On October 19, 2020, Ms. Pappas filed a complaint against Defendants—
 6   Medtronic, Inc., Medtronic USA, Inc., Medtronic Logistics, LLC, and Medtronic Puerto
 7   Rico Operations Company—that brings claims for strict liability manufacturing defect and
 8   failure to warn the FDA, negligent manufacturing defect and failure to warn the FDA,
 9   negligence per se, breach of implied warranty of merchantability, and breach of implied
10   warranty of fitness for a particular purpose.2 On February 9, 2021, Defendants filed the
11   instant motion to dismiss for failure to state a claim, which is now ripe.
12   II. Legal Standard
13          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
14   Procedure 12(b)(6), a complaint must contain factual allegations sufficient to “raise a right
15   to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
16   (2007). The task when ruling on a motion to dismiss “is to evaluate whether the claims
17   alleged [plausibly] can be asserted as a matter of law.” See Adams v. Johnson, 355 F.3d
18   1179, 1183 (9th Cir. 2004); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When
19   analyzing the sufficiency of a complaint, the well-pled factual allegations are taken as true
20   and construed in the light most favorable to the plaintiff. Cousins v. Lockyer, 568 F.3d
21   1063, 1067 (9th Cir. 2009). However, legal conclusions couched as factual allegations are
22   not entitled to the assumption of truth, Iqbal, 556 U.S. at 680, and therefore are insufficient
23   to defeat a motion to dismiss for failure to state a claim, In re Cutera Sec. Litig., 610 F.3d
24   1103, 1108 (9th Cir. 2008).
25   III. Discussion
26          In her response, Ms. Pappas withdrew her failure-to-warn-the-FDA claims (counts
27
            2
             Ms. Pappas also asserts a claim for punitive damages. The Court does not
28   recognize a stand-alone claim for punitive damages. Rather, punitive damages are a
     remedy available pursuant to certain claims.

                                                  -2-
       Case 2:20-cv-02016-DLR Document 19 Filed 03/16/21 Page 3 of 4



 1   III-IV) and implied warranty claims (counts VI-VII.) (Doc. 17 at 3.) The Court will
 2   therefore grant Defendants’ motion as to counts 3, 4, 6, and 7 of Ms. Pappas’ complaint.
 3   Ms. Pappas’ remaining claims, which are expressly preempted by federal law, are
 4   additionally subject to dismissal.
 5          The Medical Device Amendments (“MDA”) to the Food, Drug and Cosmetic Act
 6   (“FDCA”), 21 U.S.C. § 360k(a), create an exclusive federal regulatory framework
 7   applicable to Class III medical devices, including the Device. In Riegel, the Supreme Court
 8   established a two-prong test to determine whether claims are expressly preempted by the
 9   MDA: (1) whether the FDA has established requirements applicable to the device at issue
10   and (2) whether the claims in the case attempt to impose state requirements relating to
11   safety and effectiveness that are different from, or in addition to the federal requirements.
12   Riegel v. Medtronic, Inc., 552 U.S. 312, 321-23 (2008). The parties agree that the first
13   prong is met, here. Turning to the second prong, the complaint does not allege facts
14   plausibly showing that Defendants deviated from PMA requirements as to the Device,
15   underscoring that the claims must attempt to impose different or additional state
16   requirements. Therefore, express preemption test under Riegel is met.
17          A narrow exception to express preemption under § 360k(a) is recognized for claims
18   that ‘parallel,’ rather than add to, federal requirements. Reigel, 552 U.S. at 330. However,
19   Ms. Pappas has not plausibly pled any parallel claims, here. “Plaintiffs cannot simply
20   incant the magic words ‘Medtronic violated FDA regulations’ in order to avoid
21   preemption.” In re Medtronic Inc. Spring Fidelis Leads Prod. Liab. Litig., 592 F. Supp.
22   2d 1147, 1158 (D. Minn. 2009); see also Thibodeau v. Cochlear Ltd., No. CV-13-02184-
23   PHX-DGC, 2014 WL 3700868, at * 3 (D. Ariz. July 25, 2014) (internal quotations and
24   citation omitted) (“An allegation that the manufacturing processes for the device . . . did
25   not satisfy the [PMA] standards is insufficient to plead a parallel claim if it fails to provide
26   any factual detail to substantiate that crucial allegation.”) Rather, “[t]o properly plead
27   parallel claims that survive preemption, a plaintiff must allege facts (1) showing an alleged
28   violation of FDA regulations or requirements related to [the device], and (2) establishing a


                                                  -3-
       Case 2:20-cv-02016-DLR Document 19 Filed 03/16/21 Page 4 of 4



 1   causal nexus between the alleged injury and the violation.” Martin v. Medtronic, Inc., 32
 2   F. Supp. 3d 1026, 1034 (D. Ariz. 2014) (quoting Edison v. Medtronic, Inc., 40 F. Supp.
 3   1202, 1215 (N.D. Cal. 2014)). Here, Ms. Pappas does not direct the Court to a specific
 4   manufacturing process that fell short of federal requirements or tie such a deficiency to the
 5   Catheter’s obstruction. Instead, she recites a list of regulatory actions, including unrelated
 6   warning letters and recalls regarding catheters that Plaintiff did not use, noting defects she
 7   does not allege, and addressing complications that she does not claim to have experienced.
 8   Ms. Pappas admits that none of these regulatory actions are applicable to the Catheter, but
 9   asks the Court to speculate that the Catheter nevertheless suffered from some comparable
10   defect. Ms. Pappas’ complaint fails to state a plausible claim for relief and dismissal is
11   appropriate. Iqbal, 556 U.S. at 679.
12          IT IS ORDERED that Defendants’ motion to dismiss (Doc. 11) is GRANTED.
13          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
14   accordingly and terminate this case.
15          Dated this 15th day of March, 2021.
16
17
18
19
                                                    Douglas L. Rayes
20                                                  United States District Judge
21
22
23
24
25
26
27
28


                                                 -4-
